TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00160-CV


                            Juan A. Martin-de-Nicolas, Appellant

                                                v.

                      Mark Octaviano and Victorio Tostado, Appellees


               FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-GN-18-007225, THE HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due May 28, 2019. On appellant’s

motions, the time for filing was extended to August 26, 2019. Appellant has now filed a third

motion, requesting that the Court extend the time for filing appellant’s brief. We grant the

motion for extension of time and order appellant to file a brief no later than September 25, 2019.

No further extension of time will be granted and failure to comply with this order may result in

dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is ordered on September 11, 2019.



Before Justices Goodwin, Baker, and Kelly